PER CURIAM.
We initially felt that prima facie jurisdiction was suggested by the petition for a writ of certiorari. We have now heard the matter on both jurisdiction and merits. After oral arguments and a thorough con*822sideration of the record and briefs we have concluded that there is no jurisdictional conflict between the decision under review and prior decisions of this Court or other Districts Courts of Appeal. The writ is therefore discharged, Fla.App., 155 So.2d 651.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.